 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Julia Philips Roth (SBN 324987)
 3       (julia.roth@sidley.com)
         555 West Fifth Street
 4       Los Angeles, CA 90013
         Telephone: 213.896.6000
 5       Facsimile: 213.896.6600

 6       SIDLEY AUSTIN LLP
         Charles M. Persons (pro hac vice pending)
 7       (cpersons@sidley.com)
         Juliana Hoffman (pro hac vice pending)
 8       (jhoffman@sidley.com)
         Jeri Leigh Miller (pro hac vice pending)
 9       (jeri.miller@sidley.com)
         2021 McKinney Avenue
10       Suite 2000
         Dallas, TX 75201
11       Telephone: 214.981.3300
         Facsimile: 214.981.3400
12
         Proposed Attorneys for Debtors and
13       Debtors in Possession

14                               UNITED STATES BANKRUPTCY COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                            SAN JOSE DIVISION
17

18   In re:                                            )   Case No. 20-50682 (MEH)
                                                       )
19   WAVE COMPUTING, INC., et al.,                     )   Chapter 11 (Joint Administration Requested)
                                                       )
20        Debtors.1
                                                       )   Assigned to the Hon. M. Elaine Hammond
21                                                     )
                                                       )   NOTICE OF HEARING ON SHORTENED
22                                                     )   TIME AND PROPOSED AGENDA FOR
                                                       )   FIRST DAY MOTIONS AND FIRST DAY
23                                                     )   HEARING
                                                       )
24                                                     )
                                                       )
25

26   1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, as applicable, are: Wave Computing, Inc. (4264), MIPS Tech, Inc. (8247),
27   Hellosoft, Inc. (8640), Wave Computing (UK) Limited (None), Imagination Technologies, Inc.
     (6967), Caustic Graphics, Inc. (7272), and MIPS Tech, LLC (2161). The Debtors’ mailing address is
28   3201 Scott Blvd, Santa Clara, CA 95054.

 Case: 20-50682        Doc# 17     Filed: 04/27/20   Entered: 04/27/20 22:20:05      Page 1 of 5
 1                                                       )
                                                         )   Hearing Scheduled:
 2                                                       )   Date: April 28, 2020
                                                         )   Time: 2:00 p.m. (Pacific Time)
 3                                                       )   Place: 280 South 1st St.
                                                         )           San Jose, CA 95113-3099
 4                                                       )
 5                                                       )

 6            PLEASE TAKE NOTICE that on April 27, 2020 (the “Petition Date”), Wave Computing,

 7   Inc. (“Wave”) and its debtor affiliates, as debtors and debtors in possession (collectively, the

 8   “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), each filed a voluntary

 9   petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

10   with the United States Bankruptcy Court for the Northern District of California (San Jose Division)

11   (the “Bankruptcy Court”).

12            PLEASE TAKE FURTHER NOTICE that a hearing is scheduled for April 28, 2020 at

13   2:00 p.m. (Prevailing Pacific Time) (the “First Day Hearing”), before the Honorable M. Elaine

14   Hammond, United States Bankruptcy Judge, in 11 on the 3rd Floor at 280 S 1st St., San Jose, CA

15   95113.

16            PLEASE TAKE FURTHER NOTICE that a proposed agenda with respect to the First Day

17   Hearing is set forth below. At the First Day Hearing, the Court will hear the motions and

18   applications filed by the Debtors and listed in Section II of the proposed agenda below (the “First

19   Day Motions”). Copies of each pleading identified below can be viewed and/or obtained by: (i)

20   accessing the Court’s website at http://www.canb.uscourts.gov, (ii) contacting the Office of the

21   Clerk of the Court at 450 Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’

22   proposed notice and claims agent, Donlin Recano & Company, Inc. (“Donlin Recano”), at is

23   www.donlinrecano.com/wavecomp center toll free at: 1-877-476-4390 or submit an inquiry via e-

24   mail to wavecompinfo@donlinrecano.com.

25            Note that a PACER password is needed to access documents on the Court’s website.

26            PLEASE TAKE FURTHER NOTICE that any objections or responses to the First Day

27   Motions shall be filed and served so as to be actually received on or prior to April 28, 2020 at 12:00

28   p.m. (Prevailing Pacific Time).


 Case: 20-50682       Doc# 17     Filed: 04/27/20     Entered: 04/27/20 22:20:05         Page 2 of 5
 1                    AGENDA FOR FIRST DAY HEARING ON APRIL 28, 2020 AT 2:00 p.m.2

 2        I.   Introduction/Opening Statement

 3                •   Sam Newman (Sidley Austin, LLP)

 4                •   Charles Persons (Sidley Austin, LLP)

 5       II.   Motions and Applications to Be Heard at First Day Hearing

 6                a. Administrative and Procedural Motions

 7                        i. Joint Administration Motion. Motion of Debtors Pursuant to Fed. R. Bankr.
                             P. 1015(b) for Entry of Order Directing Joint Administration of Chapter 11
 8
                             Cases [Dkt. No. 2].
 9
                         ii. Creditor Matrix and Notice of Commencement Motion. Motion of
10                           Debtors Pursuant to 11 U.S.C. §§ 105(a), 342(a), and 521(a)(1) and Fed. R.
                             Bankr. P. 1007 and 2002 for Entry of Order (I) Waiving the Requirements to
11                           File Lists of Creditors and Equity Holders and Granting Related Relief; and
                             (II) Authorizing and Approving Procedures for Providing Notice of the
12
                             Commencement of Chapter 11 Cases [Dkt. No. 3].
13
                        iii. Motion for Extension of Time to File Schedules and Statements. Motion
14                           of Debtors Pursuant to 11 U.S.C. §§ 521(a) and 105(a) and Fed. R. Bankr. P.
                             1007(c) for Entry of Order (I) Extending Time to File Schedules of Assets and
15                           Liabilities, (II) Statements of Financial Affairs, and (III) Schedules of
                             Executory Contracts and Unexpired Leases [Dkt. No. 4].
16
                         iv. Oversize Briefing Motion. Motion of Debtors Pursuant to B.L.R. 9013-1(c)
17
                             For Entry of Order Authorizing Oversize Briefing for Certain First Day
18                           Motions [Dkt. No. 5].

19                       v. Motion to Appoint Claims, Noticing and Solicitation Agent. Debtors’
                            Application Pursuant to 28 U.S.C. §§ 156(c) and 105(a) for Appointment of
20                          Donlin Recano & Company, Inc. as Claims and Noticing Agent [Dkt. No. 7].
21                                1. Declaration of Nellwyn Voorhies in Support of Debtors’ Application
                                     for Appointment of Donlin Recano & Company, Inc., as Claims and
22
                                     Noticing Agent [Dkt. No. 7, Exhibit B].
23
                  b. Operational Motions
24
                          i. Utilities Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 366 and 105(a),
25                           For Entry of Orders (I) Prohibiting the Utility Providers from Altering,
                             Refusing or Discontinuing Services, (II) Determining Adequate Assurance of
26

27

28   2
         Docket entry numbers relate to Case Number [•] unless otherwise indicated.

 Case: 20-50682         Doc# 17     Filed: 04/27/20   Entered: 04/27/20 22:20:05       Page 3 of 5
 1                     Payment for Postpetition Services; and (III) Establishing Procedures for
                       Determining Adequate Assurance [Dkt. No. 8].
 2
                   ii. Employee Wages and Benefits Motion. Motion of Debtors Pursuant to 11
 3
                       U.S.C. §§ 105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for
 4                     Interim and Final Authority to (I) Pay Prepetition Wages, Salaries, Employee
                       Benefits, and Other Compensation and Benefits; (II) Maintain Employee
 5                     Benefits Programs and Pay Related Administrative Obligations; and (III)
                       Authorize Banks and Other Financial Institutions to Honor and Process
 6                     Related Checks and Transfers [Dkt. No. 9].
 7                iii. Insurance Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
 8                     362(d), 363(b), 363(c), and 364 and Fed. Bankr. P. 4001, 6003, and 6004 for
                       Interim and Final Orders (I) Authorizing the Debtors to Maintain Insurance
 9                     Policies, Workers’ Compensation Program, and Pay All Obligations With
                       Respect Thereto; and (II) Granting Relief From the Automatic Stay with
10                     Respect to Workers’ Compensation Claims [Dkt No. 10].
11                 iv. Cash Management Motion. Motion of Debtors Pursuant to 11 U.S.C. §§
12                     105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004 for Interim and
                       Final Orders (I)(A) Authorizing Continuation of Debtors’ Existing Cash
13                     Management System, (B) Authorizing Continued Intercompany Transactions,
                       and (C) Granting Related Relief [Dkt. No. 11].
14
                   v. Motion to Seal Exhibit B of Debtors’ Critical Vendor Motion. Motion of
15                    Debtors Pursuant to 11 U.S.C. §§ 105(a) and 107(b) for Entry of an Order
                      Authorizing the Sealing of Exhibit B to the Critical Vendor Motion [Dkt.
16
                      No. 12].
17
                   vi. Critical Vendor Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
18                     363(b), and 503 For Entry of Orders (I) Authorizing the Payment of Cricital
                       Vendors; and (II) Granting Related Relief [Dkt. No. 13].
19
                  vii. DIP Financing Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 105,
20                     362, 363, 364, 503 and 507 and Fed. R. Bankr. P. 2002, 4001, 6003, 6004 and
                       9014 for Interim and Final Orders (I) Authorizing the Debtors to Obtain
21
                       Senior Secured, Superpriority, Postpetition Financing, (II) Granting Liens and
22                     Superpriority Claims, (III) Modifying the Automatic Stay, (IV) Scheduling
                       Final Hearing, and (V) Granting Related Relief [Dkt. No. 14].
23
                            1. Declaration of Lawrence R. Perkins in Support of Debtors’ Motion
24                             Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, 503 and 507 and Fed. R.
                               Bankr. P. 2002, 4001, 6003, 6004 and 9014 for Interim and Final
25
                               Orders (I) Authorizing the Debtors to Obtain Senior Secured,
26                             Superpriority, Postpetition Financing, (II) Granting Liens and
                               Superpriority Claims, (III) Modifying the Automatic Stay, (IV)
27                             Scheduling Final Hearing, and (V) Granting Related Relief [Dkt.
                               No. 15].
28


 Case: 20-50682   Doc# 17     Filed: 04/27/20    Entered: 04/27/20 22:20:05       Page 4 of 5
 1   III.   OTHER FILED DOCUMENTS THE COURT MAY CONSIDER:
 2             a. Declaration of Lawrence R. Perkins in Support of First Day Motions and Related
                  Relief [Dkt. No. 16].
 3

 4             b. The Voluntary Chapter 11 Petitions of:

 5                     •     Wave Computing, Inc. [Dkt. No. 1]

 6                     •     Wave Computing (UK) Limited, Case No. 20-50686 [Dkt. No. 1]
                       •     MIPS Tech, Inc., Case No. 20-50683 [Dkt. No. 1]
 7
                       •     MIPS Tech, LLC, Case No. 20-50692 [Dkt. No. 1]
 8
                       •     Hellosoft, Inc., Case No. 20-50685 [Dkt. No. 1]
 9
                       •     Caustic Graphics, Inc., Case No. 20-50690 [Dkt. No. 1]
10
                       •     Imagination Technologies, Inc., Case No. 20-50689 [Dkt. No. 1]
11
               c. Any other document filed in these Chapter 11 Cases and related Adversary
12
                  Proceedings
13
     Dated: April 27, 2020                        Respectfully submitted,
14

15                                                  SIDLEY AUSTIN LLP

16
                                                    /s/ Samuel A. Newman
17                                                  Samuel A. Newman

18                                                  Proposed Attorneys for Debtors and
                                                    Debtors in Possession
19

20

21

22

23

24

25

26

27

28


 Case: 20-50682     Doc# 17       Filed: 04/27/20    Entered: 04/27/20 22:20:05       Page 5 of 5
